Citation Nr: 1537448	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Damon C. Wilson
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1964.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing in his October 2010 substantive appeal.  The RO sent a letter in January 2015 to the Veteran's last known address of record, as well as to his representative's address, informing them that the travel Board hearing was scheduled in February 2015.  The letter sent to the Veteran's representative was returned to the RO indicating that there was no such street and it was unable to forward.  The Veteran was sent a reminder letter of the hearing two weeks before the scheduled hearing to the Veteran's last known address of record.  The Post Office returned the letter and indicated that the forward time had expired and included the Veteran's new address.  The RO did not attempt to send notification of the travel Board to the new address.  The Veteran failed to appear at the hearing scheduled in February 2015.  In light of the foregoing, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Board hearing at the local RO and to notify the Veteran of such hearing via the address provided by the Post Office on the envelope that was returned to the RO in February 2015.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing at the Veteran's most recent address as provided by the Post Office on the envelope that was returned to the RO in February 2015.  A copy of the letter should be associated with the claims file  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

